                      Exhibit 2




Case 3:17-cv-00652-KDB-DSC Document 61-3 Filed 03/05/19 Page 1 of 6
From:                                      Beutler, Jeremy C.
Sent:                                      Friday, February 15, 2019 3:51 PM
To:                                        'darmendariz@pirkeybarber.com'; 'bbarber@pirkeybarber.com';
                                           'alice@alexanderricks.com'
Cc:                                        Kagan, Jared I.; Bernstein, David H.; Pastore, James J.; McGregor, Michael C.;
                                           'Jon.Sasser@elliswinters.com'; ''Alex Pearce' (Alex.Pearce@elliswinters.com)'; 'Sarah
                                           Kaufman'; Li, Michael
Subject:                                   RE: Snyder's-Lance, Inc. et al v. Frito-Lay North America, Inc.


Counsel,

Shortly you will receive a secure file transfer with documents bearing production numbers SLPC_00002933 -
SLPC_00003042. The files contain consumer communications regarding Pretzel Crisps products received by Darla Misier
from external domains between March 1, 2012 and September 13, 2013. The files also contain a document family cross
reference chart.

Please note the file contains documents designated Confidential pursuant to the Protective Order entered by the Court
on January 8, 2019.

The password for the encrypted files REDACTED (this is in addition to the separate password you set up to access the
file-sharing platform).

Please let us know if you have any trouble accessing the documents.

Regards,
Jeremy


Jeremy C. Beutler   | Associate | Debevoise & Plimpton LLP | jcbeutler@debevoise.com | +1 212 909 6710| www.debevoise.com

This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us
collect in New York at 1-212-909-6000) and then delete and discard all copies of the e-mail. Thank you.



From: Beutler, Jeremy C.
Sent: Tuesday, January 29, 2019 10:24
To: 'darmendariz@pirkeybarber.com'; 'bbarber@pirkeybarber.com'; 'alice@alexanderricks.com'
Cc: Kagan, Jared I.; Bernstein, David H.; Pastore, James J.; McGregor, Michael C.; 'Jon.Sasser@elliswinters.com'; ''Alex
Pearce' (Alex.Pearce@elliswinters.com)'; 'Sarah Kaufman'; Li, Michael
Subject: RE: Snyder's-Lance, Inc. et al v. Frito-Lay North America, Inc.

Counsel,

Shortly you will receive a secure file transfer with documents bearing production numbers SLPC_00000278 –
SLPC00002932. The files contain records of consumer communications.

For 2013, summary consumer complaints were maintained in a spreadsheet. These records are included in this
production.

                                                                            1
                 Case 3:17-cv-00652-KDB-DSC Document 61-3 Filed 03/05/19 Page 2 of 6
For 2014 and 2015, as previously mentioned, summary consumer communications for Snyder’s-Lance’s brands were
stored in a Microsoft SharePoint site that has since been retired and the records were exported to spreadsheets. We
have produced the records that relate to Pretzel Crisps or Snack Factory.

For 2016, consumer communications logged in the SharePoint site were migrated to the consumer relations
database. Like the consumer communications we provided previously, spreadsheet reports have been generated from
the database with communications that relate to Snack Factory or Pretzel Crisps.

Please note the file contains documents designated Confidential pursuant to the Protective Order entered by the Court
on January 8, 2019.

The password for the encrypted files is REDACTED (this is in addition to the separate password you set up to access the
file-sharing platform).

Please let us know if you have any trouble accessing the documents.

Regards,
Jeremy

Jeremy C. Beutler   | Associate | Debevoise & Plimpton LLP | jcbeutler@debevoise.com | +1 212 909 6710| www.debevoise.com

This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us
collect in New York at 1-212-909-6000) and then delete and discard all copies of the e-mail. Thank you.



From: Beutler, Jeremy C.
Sent: Friday, January 18, 2019 18:28
To: 'darmendariz@pirkeybarber.com'; 'bbarber@pirkeybarber.com'; 'alice@alexanderricks.com'
Cc: Bernstein, David H.; Pastore, James J.; McGregor, Michael C.; 'Jon.Sasser@elliswinters.com'; 'Alex Pearce'; 'Sarah
Kaufman'; Li, Michael
Subject: RE: Snyder's-Lance, Inc. et al v. Frito-Lay North America, Inc.

Counsel,

Shortly you will receive a secure file transfer with documents bearing production numbers SLPC_00000101 –
SLPC_00000277. The file contains consumer communications and, pursuant to requirements under the General Data
Protection Regulation (EU) 2016/679 (“GDPR”), personal information for European Union (including UK) residents has
been redacted.

Please note the file contains documents designated Confidential pursuant to the Protective Order entered by the Court
on January 8, 2019.

The transfer also includes documents that we have de-designated as “Confidential” that were previously provided to you
in the January 8 production; these documents bear production numbers SLPC_00000001-00000006; 00000026-
00000038; 00000057-00000074; 00000076-00000078; 00000080-00000088; and 00000090-00000092.

The password for both of the encrypted files is REDACTED (this is in addition to the separate password you set up to
access the file-sharing platform).

Please let us know if you have any trouble accessing the documents.

Regards,
Jeremy
                                                                            2
                 Case 3:17-cv-00652-KDB-DSC Document 61-3 Filed 03/05/19 Page 3 of 6
Jeremy C. Beutler   | Associate | Debevoise & Plimpton LLP | jcbeutler@debevoise.com | +1 212 909 6710| www.debevoise.com

This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us
collect in New York at 1-212-909-6000) and then delete and discard all copies of the e-mail. Thank you.



From: Kagan, Jared I.
Sent: Tuesday, January 08, 2019 12:23 PM
To: 'David Armendariz'; 'Bill Barber'; 'Alice Richey'
Cc: Bernstein, David H.; Pastore, James J.; McGregor, Michael C.; 'Jon Sasser'; 'Sarah Kaufman'; ''Alex Pearce'
(Alex.Pearce@elliswinters.com)'; Li, Michael
Subject: RE: Snyder's-Lance, Inc. et al v. Frito-Lay North America, Inc. [DF-AMER.FID1471618]

Counsel,

Shortly you will receive a secure file transfer with documents bearing production numbers SLPC_00000001 -
SLPC_00000100. You will receive one email creating an account for you to access the platform, and a second email when
the documents have been transferred. At that time you can download them. The password for the encrypted document
file is REDACTED (this is in addition to the separate password you will need to set up to access the file-sharing
platfo

Please note the file contains documents designated either Confidential or Highly Confidential pursuant to the Protective
Order entered by the Court on January 8, 2019. Snyder’s-Lance, Inc. and Princeton Vanguard LLC reserve the right to
amend the confidentiality designation of these documents.

Please let us know if you have any trouble accessing the documents.

Regards,
Jared




Jared I. Kagan
jikagan@debevoise.com
+1 212 909 6598 (Tel)
919 Third Avenue
New York, NY 10022
www.debevoise.com


This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us
collect in New York at 1-212-909-6000) and then delete and discard all copies of the e-mail. Thank you.



From: David Armendariz [mailto:darmendariz@pirkeybarber.com]
Sent: Friday, January 04, 2019 9:26 PM
To: Kagan, Jared I.; Bill Barber; 'Alice Richey'
Cc: Bernstein, David H.; Pastore, James J.; McGregor, Michael C.; 'Jon Sasser'; 'Sarah Kaufman'; ''Alex Pearce'
(Alex.Pearce@elliswinters.com)'
Subject: RE: Snyder's-Lance, Inc. et al v. Frito-Lay North America, Inc. [DF-AMER.FID1471618]


                                                                            3
                 Case 3:17-cv-00652-KDB-DSC Document 61-3 Filed 03/05/19 Page 4 of 6
Hi Jared,

Happy New Year. Apologies for the delay. We are ok with the protective order, so please feel free to file it (Monday is
fine at this point, of course). Have a nice weekend.

Thanks,
David


David E. Armendariz
Associate
512-482-5237 (direct)

PirkeyBarber PLLC
From: Kagan, Jared I. [mailto:jikagan@debevoise.com]
Sent: Friday, January 04, 2019 10:20 AM
To: Bill Barber <bbarber@pirkeybarber.com>; 'Alice Richey' <alice@alexanderricks.com>; David Armendariz
<darmendariz@pirkeybarber.com>
Cc: Bernstein, David H. <dhbernstein@debevoise.com>; Pastore, James J. <jjpastore@debevoise.com>; McGregor,
Michael C. <mcmcgregor@debevoise.com>; 'Jon Sasser' <Jon.Sasser@elliswinters.com>; 'Sarah Kaufman'
<Sarah.Kaufman@elliswinters.com>; ''Alex Pearce' (Alex.Pearce@elliswinters.com)' <Alex.Pearce@elliswinters.com>
Subject: RE: Snyder's-Lance, Inc. et al v. Frito-Lay North America, Inc. [DF-AMER.FID1471618]

Alice, Bill, and David,

I hope you all had a wonderful holiday season and that the new year is off to a great start.

I am writing to follow up on the draft of the stipulated protective order. We are preparing a production to send once the
protective order is entered by the Court. If you agree to the protective order that we circulated on December 20 and the
filing of the joint motion and stipulated order with Alice’s electronic signature, we can go ahead and get that on file
today.

Thanks,
Jared




Jared I. Kagan
jikagan@debevoise.com
+1 212 909 6598 (Tel)
919 Third Avenue
New York, NY 10022
www.debevoise.com


This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us
collect in New York at 1-212-909-6000) and then delete and discard all copies of the e-mail. Thank you.



From: Alex Pearce [mailto:Alex.Pearce@elliswinters.com]
Sent: Thursday, December 20, 2018 2:35 PM
To: Bill Barber; 'Alice Richey'; David Armendariz

                                                                            4
                 Case 3:17-cv-00652-KDB-DSC Document 61-3 Filed 03/05/19 Page 5 of 6
Cc: Bernstein, David H.; Pastore, James J.; Kagan, Jared I.; McGregor, Michael C.; Jon Sasser; Sarah Kaufman
Subject: Snyder's-Lance, Inc. et al v. Frito-Lay North America, Inc.

Alice, Bill, and David,

Attached for service on Frito-Lay are Plaintiffs’ Responses and Objections to Defendant’s First Set of Requests
for Production

I’ve also attached a proposed stipulated protective order, along with a proposed joint motion seeking its entry
by the Court. Please let us know if you agree to the protective order and to our filing of the joint motion on the
parties’ behalf, in which case we’ll get it on file with the Court.

Hope you all have a wonderful holiday.

Best regards,
Alex

Alex Pearce
alex.pearce@elliswinters.com
P 919.865.7019 | F 919.865.7010




4131 Parklake Avenue, Suite 400 | Raleigh, NC 27612
P.O. Box 33550 | Raleigh, NC 27636
bio | elliswinters.com | map

CONFIDENTIALITY NOTICE: This electronic mail message contains confidential information intended only for the person(s) named.
Any use, distribution, copying, or disclosure by another person is strictly prohibited.




                                                               5
               Case 3:17-cv-00652-KDB-DSC Document 61-3 Filed 03/05/19 Page 6 of 6
